Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on 3/21/2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 15/532437 is acceptable, and a RCE has been established.  An action on the RCE follows.
Claims 19-22 have been canceled.
Claims 1-18 and 23-26 are pending.  
Claims 2-3, 5, 23-26 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim s.  
Claims 1, 4, and 6-18 are under consideration.

EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Noonan on 7/11//2022.
The application has been amended as follows:


Claims 7-8, and 11-12 are currently cancelled.
Claims 1, 10, and 15 are currently allowed (see attached examiner’s amendment for allowance, attachment Code: OA. Appendix).
Claims 1, 4, 6, 9-11, and 13-18 are allowed.

Examiner’s statement of reasons for allowance: 
	All the rejections set forth in the final Office action dated on 11/29/2021 are withdrawn in view of the claim amendment.
	The prior art does not anticipate, teach or suggest the method of treating a subject with colon lesion comprising cancerous colon lesion comprising (i) assaying a sample a protein biomarkers leucine-rich alpha-2 glycoprotein, inter-alpha trypsin inhibitor heavy chain 4, hemopexin that levels are increased, and epidermal growth factor receptor and extracellular superoxide dismutase 3 (Cu-Zn) that levels are decreased as compared to the sample from subject without cancer lesion; and treating the subject by surgical removal of the cancer lesion, chemotherapy. or both.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642